DETAILED ACTION
The amendment filed October 25, 2021 has been entered. Claims 23, 40 and 44 have been amended accordingly.  Claims 23 and 25-46 remain pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. The amendment is made so that the terminology used in claim 40 is consistent with the portion of the specification referred to in Applicant’s remarks in the third paragraph on page 8 of the response filed October 25, 2021. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim 40, line 2, “with at least one swirl vane” has been changed to -- with the at least one swirl blade --.

Allowable Subject Matter
Claims 23 and 25-46 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose or render obvious a hydrodynamic coupling arrangement including the specified retarding device arranged together with the remainder of the recited structure in the manner set forth in independent claim 23, in particular “a retarding device that is rotationally fixed to the receiving area and the through-opening area and configured to influence a flow of pressure medium in the at least one pressure space, wherein the flow of pressure medium arrives in the at least one pressure space after passing through the through-opening area, wherein the retarding device has a swirl blading provided with at least one swirl blade that at least substantially extends radially outward into the at least one pressure space.”
Claims 25-43, 45 and 46 depend from claim 23.
The prior art does not disclose or render obvious a hydrodynamic coupling arrangement including the specified retarding device arranged together with the remainder of the recited structure in the manner set forth in independent claim 44, in particular “a retarding device that is rotationally fixed to the receiving area and the through-opening area and configured to influence a flow of pressure medium in the at least one pressure space wherein the flow of pressure medium arrives in the at least one pressure space after passing through the through-opening area, wherein at least one through-opening outlet of at least one through-opening of the through-opening area extends farther outward radially with respect to the central axis than an inner diameter of a radially inner piston hub of the piston, the inner diameter surrounding the receiving area.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M. LORENCE whose telephone number is 571-272-7094. The examiner can normally be reached Tuesday-Thursday from 11:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W. Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD M LORENCE/Primary Examiner, Art Unit 3656